PER CURIAM.
There are two appeals in this case—one from the judgment taken against the defendant, and one from an order denying a motion to set aside the judgment upon the ground of fraud, etc.
The order appealed from recites that “upon the minutes in the above-entitled action, * * * and upon the minutes in the case of Underwood Typewriter Co. v. Lionel Realty Co.,” etc., the motion is denied. The minutes taken in the last-named action have not been handed up with the return herein, and it is evident that the appeal from the order cannot be determined until such minutes are made a part of the return.
The return is therefore remitted to the lower court for amendment in that respect.